DETAILED ACTION
	Applicant’s response, filed 08 March 2021 has been entered.
	Claim(s) 1-20 are currently pending.  
The objection(s) to claim(s) 16, 17, and 18 have been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
	Rejections of claim(s) 2-5, 7-8, 10, and 14-19 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 2-5, 7, and 10 under 35 U.S.C. §112(d) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Response to Amendment
The amendment to the claims filed on 08 March 2021 does not comply with the requirements of 37 CFR 1.121(c) because some of the changes that have been made to claims 2 and 14 are not clearly marked.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Since the reply filed on 08 March 2021 appears to be bona fide, and in an effort to expedite prosecution of the case, the amendments will be treated as proper. 
Response to Arguments
Applicant's arguments filed 08 March 2021, and summarized below, have been fully considered but they are not persuasive. 

Examiner notes that the previous office action cited [0014] of Lidoris et al. as teaching the claimed structure “a trigger button” from claim 1, wherein [0014] reads, in part: “To trigger the safety test, the driver must, for example, make a control action on the remote control, in particular a button (z.B. a dead man button) on the remote control.”
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 4, 8, 14, and 20 are objected to because of the following informalities.
“the RePA combination compprising a combination” where Examiner assumes Applicant intended to recite “the RePA combination comprising a combination”.
Claim 8 recites “wherein the buttons includes an alert button” where Examiner assumes Applicant intended to recite “wherein the buttons further include[[s]] an alert button”.
Claim 14 recites “the buttons of the key fob includes an alert button” where Examiner assumes Applicant intended to recite “the buttons of the key fob further include[[s]] an alert button”.
 Appropriate correction is required.
Claim 20 is objected because the claim construction suggests that all of the method steps are optional, and presented as list of alternatives (see MPEP 2111.04(II)), wherein each method is only performed responsive to some condition being satisfied, e.g. “responsive to detecting, via a processor, that a lock button of the key fob is pressed, transmitting a lock signal via an antenna of the key fob”, and determining the necessary condition is not explicitly recited as a method step in the claim. Examiner recommends adding a method step explicitly reciting the necessary detecting step to the claim to overcome this objection, e.g. “the method comprising: detecting that a button or combination of buttons of the key fob is pressed;” or similar. 
Suggested claim amendments are based on what Examiner believes to be the correct interpretation of the claim limitations based on the application as a whole, are put forth in an effort to expedite prosecution, and are offered to Applicant for consideration, but are not required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites “the controller is further configured to receive a signal indicative a sequence of the lock button being pressed, and subsequently the trigger button being pressed a predefined number of times”, but fails to make clear output of the functional limitation, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. Examiner recommends amending the claim language to make clear what the functional limitation is directed to, e.g. “the controller is the signal indicative of the remote-start combination being pressed, the signal further comprising a sequence of the lock button being pressed, and subsequently the trigger button being pressed a predefined number of times”, or similar. 
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites “the controller is further configured to receive a signal indicative a sequence of the unlock button being pressed, and subsequently the trigger button being pressed a predefined number of times”, but fails to make clear the output of the functional limitation, such that one of ordinary skill in the art would not be reasonably apprised of what is being claimed, rendering the claim indefinite. Examiner recommends amending the claim language to make clear what the functional limitation is directed to, e.g. “the controller is the signal indicative of the RePA combination being pressed, the signal further comprising a sequence of the unlock button being pressed, and subsequently the trigger button being pressed a predefined number of times”, or similar. 
	Suggested claim amendments are based on what Examiner believes to be the correct interpretation of the claim limitations based on the application as a whole, are put forth in an effort to expedite prosecution, and are offered to Applicant for consideration, but are not required. 
Claim 13 recites the limitation "the trigger button" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14-19 depend upon claim 13, incorporating all of the limitation thereof, and are therefore rejected under the same rationale. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wisnia (US 2006/0211368) modified by Matters et al.  (US 2014/0222252).
In regard to claim 1: Wisnia discloses a key fob for a vehicle (see Fig. 3A), the key fob comprising: buttons including a lock button (see Fig. 3A item 42), an unlock button (see Fig. 3A item 44), and a trigger button (see Fig. 3A item 50); an antenna (see [0022]); and a controller configured to transmit, via the antenna: a lock signal (see [0024]) responsive to detecting the lock button is pressed; an unlock signal (see [0025]) responsive to detecting the unlock button is pressed; a remote-start signal (see [0025]) responsive to detecting a remote-start combination of the buttons is pressed; a remote start stop signal (see [0025]); Wisnia does not disclose [a controller configured to transmit, via the antenna: a remote start stop signal] responsive to detecting at least the trigger button is pressed a first predefined number of times; however Wisnia does disclose “an auxiliary key switch 50 is used as a shift key in combination with one or more of the other key switches to provide additional functions” (see [0023]) which shows that it was within the skill of the ordinary person in the art at the time of filing to implement the remote start as an auxiliary function of another key of the fob in lieu of a standalone key, therefore it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the engine start and engine stop function as an auxiliary function of another key, i.e. making the function integral (see 2144.04(V)(B)), and the specific sequence of key presses used to start or end a particular function are a matter of obvious design choice, i.e. obvious to try, as the combination of key presses amounts to choosing between a finite number of identified solutions (see [0025]: “Using the auxiliary key switch 50, an extra 12 functions can be programmed into the device, for a total of 16 different functions”), with reasonable expectation of success; Wisnia does not disclose [a controller configured to transmit, via the antenna:] a remote park-assist (RePA) signal to initiate RePA of the vehicle responsive to detecting a RePA combination of the buttons is pressed; and an exit signal to deactivate the RePA responsive to detecting that at least the trigger button is pressed a second predefined number of times, wherein the first predefined number of times is different than the second predefined number of times; however Wisnia does disclose “Using the auxiliary key switch 50, an extra 12 functions can be programmed into the device, for a total of 16 different functions” (see [0025]), at least suggesting that the system is designed to control other functions of the vehicle, and is a system designed to be ready for improvement through expanded functionality; Matters et al. teaches [a controller configured to transmit, via the antenna: (see [0014])] a remote park-assist  (see [0049]) responsive to detecting a RePA combination of the buttons is pressed; and an exit signal to deactivate the RePA (see [0049] and [0079]) responsive to detecting that at least the trigger button is pressed a second predefined number of times, wherein the first predefined number of times is different than the second predefined number of times, wherein the specific sequence of key presses to perform or cancel a function is, again, an obvious design choice, i.e. choosing from a finite number of identified, predictable solutions with a reasonable expectation of success; it would have been obvious to combine the parking assist functionality of Matters et al. with the system of  Wisnia, as doing so amounts to applying a known technique to a known device that is ready for improvement, to yield predictable results, and also could be considered use of a known technique to improve similar devices in the same way. 
	In regard to claim 2: Wisnia modified teaches the key fob of claim 1, wherein the controller is further configured to receive a signal indicative of the remote-start combination being pressed (see Wisnia [0025]), the remote start combination comprising (see [0023]).
In regard to claim 3: Wisnia modified teaches the key fob of claim 2, wherein the controller is further configured to receive a signal indicative of being pressed, and subsequently being pressed a predefined number of times (see Wisnia [0023]: “an auxiliary key switch 50 is used as a shift key in combination with one or more of the other key switches to provide additional functions”) 	
In regard to claim 4: Wisnia modified teaches the key fob of claim 1, wherein the controller is further configured to receive a signal indicative of the RePA combination being pressed, the RePA combination [comprising] (see Wisnia [0023]: “an auxiliary key switch 50 is used as a shift key in combination with one or more of the other key switches to provide additional functions”).
	In regard to claim 5: Wisnia modified teaches the key fob of claim 4, wherein the controller is further configured to receive a signal indicative of being pressed, and subsequentlybeing pressed a predefined number of times (see Wisnia [0023]: “an auxiliary key switch 50 is used as a shift key in combination with one or more of the other key switches to provide additional functions”).
In regard to claim 6: Wisnia modified teaches the key fob of claim 1, wherein, upon initiating RePA, the controller is configured to transmit, via the antenna, a forward signal (see Matters et al. [0018]) to instruct the vehicle to autonomously perform a forward motion for RePA responsive to detecting a forward combination of the buttons is pressed (see Wisnia [0023]: “Using the auxiliary key switch 50, an extra 12 functions can be programmed into the device, for a total of 16 different functions” and “an auxiliary key switch 50 is used as a shift key in combination with one or more of the other key switches to provide additional functions”).
In regard to claim 7: Wisnia modified teaches the key fob of claim 6, wherein the controller is further configured to receive a signal indicative of the forward combination being pressed (see Matters et al. [0018]), the signal further indicative of  (see Wisnia [0023]: “an auxiliary key switch 50 is used as a shift key in combination with one or more of the other key switches to provide additional functions”) 
	In regard to claim 8: Wisnia does not teach the key fob of claim 7, wherein the buttons includes an alert button, wherein the other predefined button includes the alert button, and wherein the controller is configured to transmit, via the antenna, an alert signal responsive to detecting the alert button is pressed; however Wisnia does teach a key fob configured to transmit an alert signal responsive to detecting an alert button combination being pressed (see [0023]), and the specific sequence of key presses used to perform a particular function are a matter of obvious design choice, i.e. obvious to try, as the combination of key presses amounts to choosing between a finite number of identified solutions with a reasonable expectation of success, therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include an alert button. 
In regard to claim 9: Wisnia modified teaches the key fob of claim 1, wherein, upon initiating RePA for the vehicle, the controller is configured to transmit, via the antenna, a reverse signal (see Matters et al. [0018]) to instruct 38Docket No. 84108177 (026780.9271)PATENT the vehicle to autonomously perform a reverse motion for RePA responsive to detecting a reverse combination of the buttons is pressed (see Wisnia [0023]: “Using the auxiliary key switch 50, an extra 12 functions can be programmed into the device, for a total of 16 different functions” and “an auxiliary key switch 50 is used as a shift key in combination with one or more of the other key switches to provide additional functions”). 
	In regard to claim 10: Wisnia modified teaches the key fob of claim 9, wherein the controller is further configured to receive a signal indicative of the reverse combination being pressed (see Matters et al. [0018]), the signal further indicative of the lock button and another predefined button of the buttons being simultaneously pressed (see Wisnia [0023]).
	In regard to claim 11: Wisnia modified teaches the key fob of claim 1, wherein, when RePA is initiated, the controller is configured to transmit, via the antenna, [[an]]the exit signal to instruct the vehicle to deactivate RePA (see Matters et al. [0049], and [0079]: “an on/off switch 60 for generally switching on and off the parking function”) responsive to detecting an exit combination of the buttons is pressed, the exit combination comprising the trigger button (see Wisnia [0023]).
In regard to claim 12: Wisnia modified does not teach the key fob of claim 1, wherein each of the buttons is labeled for both RePA functions and non-RePA functions; however Wisnia does teach each of the buttons is labeled for non-RePA functions (see [0023]), and a key fob capable of being programmed to perform numerous secondary functions (see [0023]), and a system which gives user feedback indicating which function has been initiated for a particular combination of button presses (see [0024]), showing that it was within the skill level of a person of ordinary skill in the art at the time of filing to label buttons according to the functions that they perform including indicating auxiliary functions, and therefore would have been obvious to label primary and auxiliary functions on a key fob as doing so amounts to applying a known technique to a known device ready for improvement; it should be noted that printed matter which is not functionally or structurally related to the associated physical substrate is given no patentable weight, please see MPEP 2111.05(B).  
In regard to claim 13: Wisnia discloses A vehicle system, comprising: a vehicle (see [0021]) including: a communication module (see [0021]); and a key fob (see Fig. 3A) including: buttons including a lock button (see Fig. 3A item 42) and an unlock button (see Fig. 3A item 44); an antenna (see [0022]); and a controller configured to transmit, via the antenna: a lock signal (see [0024]) responsive to the lock button being pressed; an unlock signal (see [0025]) responsive to the unlock button being pressed; a remote-start signal (see [0025]) responsive to detecting a remote-start combination of the buttons is pressed; a remote start stop signal (see [0025]); Wisnia does not disclose [a controller configured to transmit, via the antenna: a remote start stop signal] responsive to detecting at least the trigger button is pressed a first predefined number of times; however Wisnia does disclose “an auxiliary key switch 50 is used as a shift key in combination with one or more of the other key switches to provide additional functions” (see [0023]) which shows that it was within the skill of the ordinary person in the art at the time of filing to implement the remote start as an auxiliary function of another key of the fob in lieu of a standalone key, therefore it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the engine start and engine stop function as an auxiliary function of another key, i.e. making the function integral (see 2144.04(V)(B)), and the specific sequence of key presses used to start or end a particular function are a matter of obvious design choice, i.e. obvious to try, as the combination of key presses amounts to choosing between a finite number of identified solutions (see [0025]: “Using the auxiliary key switch 50, an extra 12 functions can be programmed into the device, for a total of 16 different functions”), with reasonable expectation of success; Wisnia does not disclose [a vehicle including:] an autonomy unit; and [a controller configured to transmit, via the antenna:] a remote park-assist (RePA) signal to initiate the autonomy unit to perform RePA responsive to a RePA combination of the buttons being pressed; and an exit signal to deactivate the RePA responsive to detecting that at least the trigger button is pressed a second predefined number of times, wherein the first predefined number of times is different than the second predefined number of times; however Wisnia does disclose “Using the auxiliary key switch 50, an extra 12 functions can be programmed into the device, for a total of 16 different functions” (see [0025]), at least suggesting that the system is designed to control other functions of the vehicle, and is a system designed to be ready for improvement through expanded functionality; Matters et al. teaches [a vehicle including:] an autonomy unit (see [0013] and [0042]); and [a controller configured to transmit, via the antenna: (see [0014])] a remote park-assist (RePA) signal to initiate the autonomy unit to perform RePA (see [0049]) responsive to detecting a RePA combination of the buttons is pressed; and an exit signal to deactivate the RePA (see [0049] and [0079]) responsive to detecting that at least the trigger button is pressed a second predefined number of times, wherein the first predefined number of times is different than the second predefined number of times, wherein the specific sequence of key presses to perform or cancel a function is, again, an obvious design choice, i.e. choosing from a finite number of identified, predictable solutions with a reasonable expectation of success; it would have been obvious to combine the parking assist functionality of Matters et al. with the system of  Wisnia, expanding the functionality of the system to add parking assistance, as doing so amounts to applying a known technique to a known device that is ready for improvement, to yield predictable results, and also could be considered use of a known technique to improve similar devices in the same way.
	In regard to claim 20: Wisnia discloses  a method for initiating vehicle functions utilizing a key fob that includes buttons (see [0002] and [0009]), the method comprising: responsive to detecting, via a processor, that a lock button of the key fob is pressed, transmitting a lock signal via an antenna of the key fob (see [0024]); responsive to detecting, via the processor, that an unlock button of the key fob is pressed, transmitting an unlock signal via the antenna (see [0025]); responsive to detecting, via the processor, that a remote-start combination of the buttons is pressed, transmitting a remote-start signal via the antenna (see [0025]); Wisnia does not disclose responsive to detecting at least the trigger button is pressed a first predefined number of times, transmitting a remote start-stop signal; however Wisnia does disclose “an auxiliary key switch 50 is used as a shift key in combination with one or more of the other key switches to provide additional functions” (see [0023]) which shows that it was within the skill of the ordinary person in the art at the time of filing to implement the remote start as an auxiliary function of another key of the fob in lieu of a standalone key, therefore it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the engine start and engine stop function as an auxiliary function of another key, i.e. making the function integral (see 2144.04(V)(B)), and the specific sequence of key presses used to start or end a particular function are a matter of obvious design choice, i.e. obvious to try, as the combination of key presses amounts to choosing between a finite number of identified solutions (see [0025]: “Using the auxiliary key switch 50, an extra 12 functions can be programmed into the device, for a total of 16 different functions”), with reasonable expectation of success; Wisnia does not disclose responsive to detecting, via the processor, that a remote park-assist (RePA) combination of the buttons is pressed, transmitting a RePA signal via the antenna, and responsive to detecting that at least a trigger button is pressed a second predefined number of times, transmitting an exit signal to deactivate the RePA, wherein the first predefined number of times is different than the second predefined number of times; however Wisnia does disclose “Using the auxiliary key switch 50, an extra 12 functions can be programmed into the device, for a total of 16 different functions” (see [0025]), at least suggesting that the system is designed to control other functions of the vehicle, and is a system designed to be ready for improvement through expanded functionality; Matters et al. teaches responsive to detecting, via the processor, that a remote park-assist (RePA) combination of the buttons is pressed, transmitting a RePA signal via the antenna (see [0014] and [0049]), and responsive to detecting that at least a trigger button is pressed a second predefined number of times, transmitting an exit signal to deactivate the RePA (see [0049] and [0079]), wherein the first predefined number of times is different than the second predefined number of times, wherein the specific sequence of key presses to perform or cancel a function is, again, an obvious design choice, i.e. choosing from a finite number of identified, predictable solutions with a reasonable expectation of success; it would have been obvious to combine the parking assist functionality of Matters et al. with the system of  Wisnia, as doing so amounts to applying a known technique to a known device that is ready for improvement, to yield predictable results, and also could be considered use of a known technique to improve similar devices in the same way. 
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wisnia (US 2006/0211368) as modified by Matters et al.  (US 2014/0222252) in regard to claim 13 above, and further in view of official notice.
In regard to claim 14: Wisnia modified does not teach the vehicle system of claim 13, wherein the vehicle includes a horn and the buttons of the key fob includes an alert button, wherein the controller is configured to transmit an alert signal via the antenna responsive to the alert button being pressed to cause the horn to emit an alert; however, a vehicle having a horn is well known, routine, and conventional in the art, and it is common knowledge that nearly all automobiles have a horn, and Wisnia modified does teach a key fob configured to activate a panic mode (see [0023]), at least suggesting the inclusion of a horn in the vehicle; Wisnia modified further teaches a key fob configured to transmit an alert signal responsive to detecting an alert button combination is pressed (see [0023]), and the specific sequence of key presses used to perform a particular function are a matter of obvious design choice, i.e. obvious to try, as the combination of key presses amounts to choosing between a finite number of identified solutions with a reasonable expectation of success, therefore is would have been obvious to one of ordinary skill in the art at the time of filing to include an alert button. 
	In regard to claim 15: Wisnia modified does not teach the vehicle system of claim 14, wherein the vehicle includes a command controller that is configured to prevent the horn from emitting the alert when RePA of the vehicle is initiated; however Wisnia modified does teach using a series of user inputs to perform a secondary function of a user input (see Wisnia [0023]), whereby the secondary function is performed when the auxiliary button is activated in conjunction with another key (see [0023]) at least suggesting that the primary function is suppressed when performing the secondary function, Wisnia modified further discloses a key fob which performs other functions not specifically enumerated (see [0023]); Matters et al. teaches a remote park assist system integrated as an additional set of functions of a key fob (see [0009]), wherein the remote park assist is activated through a series of key presses (see Matters[0049] through [0051]); therefore it would have been obvious to one of ordinary skill in the art at the time of filing to suppress the primary function of a user input when the secondary function is being activated through a series of inputs. 
In regard to claim 16: Wisnia modified teaches the vehicle system of claim 14, wherein the controller of the key fob is configured to send a forward signal (see Matters et al. [0018]) responsive to detecting a signal indicative of the alert button and the unlock button being pressed simultaneously (see Wisnia [0023]), wherein the autonomy unit is to perform a forward motive function (see Matters et al. [0013] and [0042]) responsive to the communication module receiving the forward signal while RePA is initiated (see Matters et al. [0051]).
	In regard to claim 17: Wisnia modified teaches the vehicle system of claim 16, wherein the controller of the key fob is configured to stop sending the forward signal (see Matters et al. [0051]) responsive to  a signal indicative of the alert button and the unlock button having stopped being pressed simultaneously (see Wisnia [0023]), wherein the autonomy unit is to autonomously stop the vehicle (see Matters et al. [0051]) when the communication module stops receiving the forward signal (see Matters et al. [0051]).
In regard to claim 18: Wisnia modified does not explicitly teach the vehicle system of claim 16, wherein the controller of the key fob is configured to send a slow-stop signal responsive to a signal indicative of the alert button being released before release of the unlock button, wherein the autonomy unit is to gradually decelerate the vehicle to a stop when the communication module receives the slow-stop signal; however Matters et al. teaches an emergency stop input which is distinguished from the normal stopping input (see [0051]: “As soon as the button 12 ( or the button 14 in the case of movement in the reverse direction) of the remote control 2 is no longer actuated, the parking assistant 5 brakes the vehicle 1 and brings it to a halt using the service brake. The remote control 2 enables the operator 3 to brake the vehicle 1 in an emergency by letting go of the button 12 (or the button 14 in the case of movement in the reverse direction) of the remote control 2. If the forward button 12 becomes jammed in the pressed position, the vehicle is preferably brought to a halt by means of a pressing of any other button of the remote control 2, using the service brake.”, and [0074]: “The vehicle is preferably always automatically brought to a halt as soon as… any other operating element on the remote control is actuated. In this way, dangerous situations are avoided in which the vehicle can no longer be brought to a halt if the respective parking function button on the remote control becomes jammed in the pressed state”), providing two differing and distinguishable inputs for stopping the vehicle given different conditions, and at least suggesting that the system of Matters et al. sends a slow-stop signal under normal conditions, clearly showing that it was within the skill of one of ordinary skill in the art at the time to configure a key fob to send at least two distinguishable outputs for different stopping conditions, and the specific sequence of key presses used to perform a particular function are a matter of obvious design choice, i.e. obvious to try, as the combination of key presses amounts to choosing between a finite number of identified solutions with a reasonable expectation of success, therefore it would have been obvious to one of ordinary skill in the art at the time of filing to configure the system of Wisnia to send a slow-stop signal under normal conditions, as opposed to sending a fast-stop signal under emergency conditions.  
In regard to claim 19: Wisnia modified teaches the vehicle system of claim 16, wherein the controller of the key fob is configured to send a reverse signal (see Matters et al. [0018]) responsive to a signal indicative of the alert button and the unlock button being pressed simultaneously (see Wisnia [0023]), wherein the autonomy unit is to perform a reverse motive function (see Matters et al. [0013] and [0042]) responsive to the communication module receiving the reverse signal while RePA is initiated (see Matters et al. [0051]).
Please note that statements of intended use or field of use are essentially method limitations or statements of intended or desired use. For example in claim 1 “a remote park assist (RePA) signal to initiate RePA of the vehicle” is a statement of intended use. Statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.
See MPEP § 2114 which states:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions (In re Danly, 120 USPQ 528, 531.).Apparatus claims cover what a device is not what a device does (Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.). As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Although claims 1, 6, 9, 11, 13, 14, and 16-19 recite the intended use statement mentioned above, Examiner believes that the prior art cited teaches the claimed limitations including the functional limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669